Citation Nr: 1124894	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-27 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel










INTRODUCTION

The Veteran served on active duty from September 2000 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied the Veteran's request to revoke his award for Post-9/11 GI Bill education benefits (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.


FINDING OF FACT

In August 2009, the Veteran filed an electronic application for educational benefits under the Post-9/11 GI Bill program, which included an irrevocable election of Chapter 33 benefits in lieu of benefits under the Montgomery GI Bill program (Chapter 30).


CONCLUSION OF LAW

The Veteran's election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill program is irrevocable.  38 U.S.C.A. §§ 3301-24 (West Supp 2010); 38 C.F.R. § 21.9520 (2010).









REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II. Eligibility for educational assistance 

The facts of this case may be briefly summarized:  In August 2009, the Veteran applied for educational benefits under the Post-9/11 GI Bill program via an electronically filed VA Form 22-1990.  The Veteran requested these benefits effective August 24, 2009.  See generally 38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9520.

In September 2009, the Veteran received notice that his application for educational benefits under the Post-9/11 GI Bill program was approved.  The RO further notified the Veteran that his educational benefits under the Post-9/11 GI Bill program had been approved for the term beginning August 24, 2009 through December 11, 2009, based upon receipt of enrollment information provided by the academic institution, Navarro College.

In February 2010, the Veteran filed a notice of disagreement.  He indicated that he would like to "go back on his application," and that he did not elect to choose Chapter 33 benefits in lieu of benefits per Chapter 30.

In denying the Veteran's request, the RO determined that the Veteran's election of benefits under the Post-9/11 GI Bill program was irrevocable.

In denying the Veteran's request, the RO has determined that the Veteran's election of benefits under the Post 9/11 GI BILL was "irrevocable."  Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375, provides that an individual may not receive education assistance under two or more educational benefit programs concurrently, and must elect under which chapter or provisions to receive educational assistance, also providing that, generally, an election of Chapter 33 benefits constitutes an irrevocable decision.  See 38 U.S.C.A. § 3322 (West 2010).   

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she--

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,--

 (1) Continues on active duty;

 (2) Is discharged from service with an honorable discharge;

 (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;

 (4) Is released from service characterized as honorable for further service in a reserve component; or

 (5) Is discharged or released from service for--

 (i) A medical condition that preexisted such service and is not determined to be service-connected;

 (ii) Hardship, as determined by the Secretary of the military department concerned; or

 (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section--

 (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607;

 (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. Chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33; or

(iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. Chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.

 (2) An individual may make an irrevocable election to receive benefits under this Chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this Chapter to the Department of Defense, or submitting a written statement that includes the following--

 (i) Identification information (including name, social security number, and address);

 (ii) If applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the applicable Chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (Chapter 30) program.");

 (iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and

 (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

As noted above, the Veteran applied for educational benefits under the Post-9/11 GI Bill program via an electronically filed VA Form 22-1990.  Although the actual wording of the electronic application filing program is not on record, the Board finds that it does include an irrevocable election to receive benefits under the Post-9/11 GI Bill program as this is a specific requirement to obtain these benefits.  See 38 C.F.R. § 21.9520(c)(1)(i).  The United States Court of Appeals for Veterans Claims (Court) has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  Thus, VA's electronic application program is deemed to have been properly developed to comply with the legal requirements for these benefits, including the irrevocable election as required under 38 C.F.R. § 21.9520(c)(1)(i).  Moreover, a review of VA's website for filing the electronic application, http://www.gibill.va.gov/, includes general information noting that the election for benefits under the Post-9/11 GI Bill is irrevocable.  See http://www.gibill.va.gov/documents/pamphlets/ch33_pamphlet.pdf.  

Under these circumstances, the Board must find that the Veteran did make an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill program.  Consequently, the appeal is denied.


ORDER

The Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30), and therefore his appeal is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


